Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 06/17/2022 in which claims 01 and 03-07 are pending ready for examination.

Allowable Subject Matter
Claims 1 and 3-7 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses A concentration measurement method performed using a device comprising: a measurement cell having a flow path for flowing a fluid to be measured; 
a light source for generating incident light on the measurement cell; a photodetector for detecting light emitted from the measurement cell; an arithmetic circuit for calculating the absorbance and concentration of the fluid to be measured based on an output of the photodetector; and 
a temperature sensor for measuring the temperature of the fluid to be measured in the measurement cell, wherein the arithmetic circuit determines the fluid concentration based on Lambert-Beer law, in accordance with a detection signal of the photodetector, the concentration measurement method comprising:
a step of flowing a gas containing trimethylaluminum, whose molecular structure monomer ratio with respect to dimer rises with a rise of temperature, into the measurement cell as the fluid to be measured,
a step of making light having a wavelength absorbable by the fluid to be measured incident from the light source on the measurement cell, and measuring the intensity of light emitted from the measurement cell by the photodetector, 
a step of determining a correction coefficient for correcting the absorbance of the fluid to be measured based on a temperature measured by the temperature sensor; and
a step of calculating the concentration of the fluid to be measured based on the correction coefficient and an output of the photodetector.
The closest prior art, Nagase (JP 2018025499 A) discloses providing a concentration measuring device that is incorporated in a gas supply line and appropriately measures the concentration of gas flowing in a channel. Nagase does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; such as, 
a step of flowing a gas containing trimethylaluminum, whose molecular structure monomer ratio with respect to dimer rises with a rise of temperature, into the measurement cell as the fluid to be measured,
a step of making light having a wavelength absorbable by the fluid to be measured incident from the light source on the measurement cell, and measuring the intensity of light emitted from the measurement cell by the photodetector, 
a step of determining a correction coefficient for correcting the absorbance of the fluid to be measured based on a temperature measured by the temperature sensor; and
a step of calculating the concentration of the fluid to be measured based on the correction coefficient and an output of the photodetector.
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-7 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 06/17/2022, with respect to claims 01 and 03-07 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejections of claims 01 and 03-07 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886